DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiessen et al. (CA3040314).
Regarding Claim 1, Thiessen et al. discloses an expandable and collapsible grain bin, comprising: at least two telescoping cylindrical sections 30 (figure 3 and 9A), each cylindrical section adapted to interlock with an adjacent cylindrical section by means of an interlocking device 20/21 (figure 9b) such that the at least two telescoping cylindrical sections are locked into place relative to one another when the grain bin is in an expanded position (figure 3 and 9b) and unlocked from one another when the grain bin is in a collapsed position (Figure 1); a base member (Figure 4) attached to the bottom most cylindrical section; and a bin cover 1 (figure 3) for enclosing the grain bin, said bin cover adapted to be in a raised position when the grain bin is in the expanded position (Figure 3) and in a lowered position when the grain bin is in a collapsed position (Figure 1).
Regarding Claim 2, Thiessen et al. discloses the grain bin comprising two cylindrical sections 30 (figure 3), a top section 30 (Figure 3)and a bottom section 30 (Figure 1), the top section having an inner diameter that is larger than the outer diameter of the bottom section (Figure 9A).
Regarding Claim 3, Thiessen et al. discloses the base member has an outer support (Figure 1) that is larger than the outer diameter of the top section so that when the grain bin is in the collapsed position the top section can rest on the outer support (Figure 1).
Regarding Claim 4, Thiessen et al. discloses the base member comprises an outer support (Figure 1) that is larger than the outer diameter of the top section so that when the grain bin is in the collapsed position the top section can rest on the outer support (Figure 1).
Regarding Claim 17, Thiessen et al. discloses a lifting plate 10 (Figure 1) attached to the base member for transporting the grain bin when it is in the collapsed position (Figure 1).
Claim(s) 1, 5 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gantenhammer (DE2929301).
Regarding Claim 1, Gantenhammer discloses an expandable and collapsible grain bin, comprising: at least two telescoping cylindrical sections 2a-g (Figure 1), each cylindrical section adapted to interlock with an adjacent cylindrical section by means of an interlocking device (paragraph 25) such that the at least two telescoping cylindrical sections are locked into place relative to one another when the grain bin is in an expanded position (figure 1) and unlocked from one another when the grain bin is in a collapsed position (figure 3); a base member 3 (Figure 1) attached to the bottom most cylindrical section; and a bin cover (figure 1) for enclosing the grain bin, said bin cover adapted to be in a raised position when the grain bin is in the expanded position and in a lowered position when the grain bin is in a collapsed position (Figure 1).
Regarding Claim 5, Gantenhammer discloses the grain bin comprising two cylindrical sections 2a/2b (Figure 1), a top section 2b (Figure 1) and a bottom section 2a (Figure 1), the top section having an outer diameter that is smaller than the inner diameter of the bottom section (Figure 1 and 2).
Regarding Claim 17, Gantenhammer discloses a lifting plate 5 (Figure 2) attached to the base member for transporting the grain bin when it is in the collapsed position (Figure 2).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 6-16 and 18-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive.  Applicant argues that Thiessen et al. and Gantenhammer do not disclose an interlocking device to lock the cylindrical sections which can lock in place without the assistance of an external lifting device.  However, this is more than which is claimed and Thiessen et al. does disclose interlocking devices 20/21 (figure 9b) and Gantenhammer teaches interlocking device (paragraph 25).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733